To a petition in an action filed on September 16, 1946, defendant interposed a motion to quash the summons and service thereon. On November 9, 1946, an entry sustaining the motion and quashing the summons was entered on the journal of the court. Within 10 days thereafter, plaintiff filed an application for rehearing on defendant's motion *Page 125 
to quash. On January 16, 1947, an entry overruling the application for a rehearing on defendant's motion to quash was entered on the journal of the court.
The notice of appeal herein is as follows:
"Jimmie R. Cooke, by his attorneys, plaintiff in the above entitled action, and herein designated as appellant, hereby files in this court, notice of his intention to appeal from the order of said court in the above entitled action, wherein, on the 16th day of January, 1947, this court overruled the application of said appellant for rehearing on motion to quash service of summons and in favor of the New York, Chicago  St. Louis Railroad Company, defendant in the above entitled action and herein designated as appellee.
"Said appeal to be made on questions of law."
The cause is now before this court on motion to dismiss the appeal, on the ground that the appeal is not from a final order.
If we treat the application for rehearing as equivalent to a motion for a new trial, under existing Section 12223-7, General Code, it serves only to toll the statute with reference to the time within which the appeal shall be perfected, and on the authority of Chandler  Taylor Co. v. Southern Pacific Co.,104 Ohio St. 188, 135 N.E. 620, the overruling of such application is not a final order upon which to predicate an appeal, in the absence of an abuse of discretion, which is not claimed in this case. See, also, Morrison v. Baker, Exrx., 42 Ohio Law Abs., 349, 58 N.E.2d 711.
Further, the notice of appeal is specifically directed to the order of January 16, 1947, so that this court may not under the guise of amendment permitted by Section 12223-5, General Code, substitute an order of a different date as being within the intention of the notice of appeal. Malone v. IndustrialCommission, *Page 126 66 Ohio App. 505, 36 N.E.2d 52; Williams v. Braun, 65 Ohio App. 451,  30 N.E.2d 363.
The motion to dismiss the appeal is, therefore, sustained, the appeal is dismissed and the cause remanded.
Motion sustained.
MATTHEWS, P.J., and HILDEBRANT, J., concur in the syllabus, opinion and judgment.